Citation Nr: 0530892	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  96-44 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for chronic pulmonary 
disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1996 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a Board hearing in January 1999.  In March 2002, the Board 
determined that new and material evidence had been received 
to reopen a claim of service connection for chronic pulmonary 
disability, and issued a memo requesting further development.  
In March 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (a regulation which has 
since been invalidated), and remanded the matter back to the 
RO in December 2003 in compliance with due process 
requirements.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In a March 1999 Board Remand, the Board determined that the 
allegations expressed in the September 1996 substantive 
appeal (VA Form 9) asserted the existence of clear and 
unmistakable error in the June 1983 rating decision which 
denied service connection for a psychiatric disability and a 
lung disability.  This matter was referred to the RO for 
consideration for appropriate action.  It does not appear 
from the record that the RO has yet to address  these claims, 
thus they are referred to the RO again for any necessary 
action.  

The Board has determined that the issue of entitlement to 
service connection for chronic pulmonary disability is not 
inextricably intertwined with the issue of clear and 
unmistakable error in the June 1983 rating decision, 
therefore, it may proceed on the merits without prejudice to 
the veteran.

Additionally, upon review of the September 1996 substantive 
appeal, the veteran claimed that he had Horner's syndrome as 
a residual of his in-service operation.  However, it appears 
that the only issue developed and certified to the Board 
involves a claim of service connection for chronic pulmonary 
disability.  The question of whether service connection is 
warranted for residuals of the in-service surgery, to include 
Horner's syndrome and any other residuals (other than chronic 
pulmonary disability) are hereby referred to the RO for 
adjudication.  The following decision of the Board is limited 
to consideration of the claim of service connection for 
chronic pulmonary disability. 


FINDINGS OF FACT

1.  The veteran does not currently suffer from histoplasmosis 
disability.

2.  The veteran's current pulmonary disability is not 
causally related to any diseases or injuries sustained in 
service.


CONCLUSION OF LAW

Chronic pulmonary disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for chronic pulmonary 
disability prior to enactment of the VCAA.  The veteran's 
appeal stems from an April 1996 RO decision which declined to 
reopen entitlement to service connection for chronic 
pulmonary disability.  As noted, in March 2002, the Board 
determined that new and material evidence had been received 
to reopen the claim.  Pursuant to a December 2003 remand, in 
April 2004 the RO issued a VCAA letter to the veteran.  The 
VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the April 2004 notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records, post-service private 
medical records, VA treatment records, and Social Security 
Administration (SSA) records are on file.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded a VA examination in November 2002 
with regard to the underlying issue of etiology.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, the Board finds that a further examination 
is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The veteran has claimed entitlement to service connection for 
chronic pulmonary disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

On induction examination in October 1971, the veteran's chest 
and lungs were clinically evaluated as normal, and a chest x-
ray was interpreted as negative.  Service medical records 
reflect that in August 1972, the veteran was hospitalized for 
evaluation of a right apical lesion seen on routine x-ray 
examination.  With a preoperative diagnosis of probable 
neurogenic tumor, in September 1972 the veteran underwent 
right posterolateral thoracotomy and exploration revealed a 
benign neurilemmoma coming off the right sympathetic chain at 
about the T1 of T2 thoracic ganglia.  This was easily excised 
and labeled with silver clips.  In addition, there were 
multiple granulomatous-like lesions of the right upper lobe 
laterally, as well as a 1 centimeter well circumscribed 
granulomatous lesion in the same area which was excised, and 
pathological report was returned as caseating granulomas 
containing organisms consistent with histoplasmosis.  The 
veteran's postoperative course was complicated by a low grade 
fever probably secondary to atelectasis, for several days 
postoperative.  In addition, one week postoperative he 
developed a stomatitis, treated adequately with Nystatin.  He 
was also noted to have a Horner's syndrome on the right and 
which was noted to still be present on return from 
convalescent leave on October 18.  The examiner noted that 
this may or may not be a permanent situation.  He, however, 
at that time had good range of motion and strength of the 
right arm and shoulder.  His wound was well healed.  He was 
therefore discharged to return to active duty with moderate 
limitation of right upper extremity for at least one to two 
months.  The final diagnosis was neurilemmoma, right 
sympathetic chain T2, and granulomas, pulmonary disease 
(histoplasmosis), asymptomatic.  

On service separation medical examination in May 1974, the 
summary of defects and diagnoses included post-operative 
status following right upper lobe lung mass excision.  The 
veteran's lungs and chest were clinically evaluated as 
normal.  

On VA medical examination in March 1983, the veteran reported 
in-service history of pulmonary impairment requiring surgery 
prior to service separation, noting that he had recurrent 
shortness of breath and cramps around the site of the 
surgical scar over the thorax.  On examination, x-ray study 
of the chest showed clips over the right apex.  The examiner 
diagnosed status post removal of benign neurolemma from right 
sympathetic chain in 1972, with residuals of right Horner's 
syndrome, decreased perspiration of the right upper 
extremity, well-healed (but disfiguring) cicatrix, and 
histoplasmosis of the lung, by history with insufficient 
clinical evidence of any chronic residual impairment.

On VA medical examination in April 1994, the examiner 
summarized the veteran's "problems."  With regard to 
histoplasmosis, the examiner noted that in 1972 he presented 
with some coughing and sore throat.  An x-ray was performed 
and revealed a mass in the right lung field.  He was taken to 
the operating room where he was found to have histoplasmosis.  
He had a partial lobectomy.  His course was complicated by a 
postoperative Horner's syndrome.  At the time of the April 
1994 examination he reported that day-to-day activities did 
not really cause much shortness of breath, but exertion 
caused him to be short winded.  He denied any cough, fevers, 
or weight loss.  With regard to neurilemoma right sympathetic 
chain, the examiner summarized that at the time of the 
surgery they found that he had a benign neurilemoma coming 
off the right sympathetic chain at thoracic levels one and 
two.  This was excised.  Postoperatively he was noted to have 
a Horner's syndrome.  Upon physical examination, the examiner 
diagnosed histoplasmosis, status post thoracotomy with 
removal of histoplasmosis without functional residuals, and 
neurilemoma, right thoracic sympathetic chain, status post 
surgical removal, with resultant Horner's syndrome as 
described.

In November 2002, the veteran underwent another VA 
examination, and the examiner was requested to assess the 
exact nature and etiology of any pulmonary disability, and 
any chronic residuals of in-service thoracotomy surgery.  The 
examiner summarized the veteran's in-service medical history 
of a right thoracotomy in September 1972.  A the time of the 
examination, the veteran's main respiratory complaints were 
shortness of breath, especially with walking, which had been 
present for a few years.  He reported a morning cough with 
occasional phlegm.  He began smoking at age 16, and smoked 
regularly approximately one pack per day from age 25 to 48.  
He quit smoking approximately one to two years prior.  He 
reported pain at the surgical site since surgery, but worse 
for the prior year or so.  He described pain that "comes and 
goes."  Pain increased with torsion of the body and was 
described as a "stretching sensation."  The pain was not 
sharp or pleuritic.  He did not take medication for the 
discomfort.  Based on the clinical history and pulmonary 
function tests and reports of a 1994 chest x-ray, the 
examiner opined that there was no significant pulmonary 
disability.  Based on the history of dyspnea on exertion, 
morning cough, smoking history, and decreased peak flow, the 
examiner opined that there was a possibility of early chronic 
bronchitis (chronic obstructive pulmonary disease), but 
clearly very mild if indeed present.  There was no evidence 
of residual or disability from the thoracotomy for the 
neurogenic tumor.  The caseating granuloma due to the 
histoplasma capsulatum was an incidental and insignificant 
finding and had no role in his present symptomatology.  The 
examiner also noted no evidence of any pulmonary disability 
existing prior to active service.

As noted, in September 1972 while in service the veteran 
underwent a right thoracotomy with excision of a posterior 
mediastinal mass and wedge resection of a granuloma in the 
right upper lobe.  As set forth above, the veteran has 
claimed service connection for a pulmonary disability which 
manifested in service, and was a result of the September 1972 
procedure.  While in service, the post-operative in-service 
diagnosis was neurilemmoma, right sympathetic chain T2, and 
granulomas, pulmonary disease (histoplasmosis), asymptomatic.  
Although the evidence shows that the veteran underwent the 
above described surgical procedure in service, there is no 
medical evidence to support that any current pulmonary 
disability is related to service or is related to the in-
service procedure or any other incident therein.  

Both the March 1983 and April 1994 examiners opined that 
status post thoracotomy with removal of histoplasmosis, there 
was no evidence of any residuals, other than Horner's 
syndrome which is not a pulmonary disability.  On examination 
in November 2002, based on a thorough review of the veteran's 
service medical records, and post-service medical records, 
and a physical examination, the VA examiner found no 
significant findings of pulmonary disability.  Based on a 
history of dyspnea on exertion, morning cough, smoking 
history, and decreased peak flow, the examiner noted a 
possibility of early chronic bronchitis (chronic obstructive 
pulmonary disease) but opined that there was no evidence of 
any residual disability from the thoracotomy for the 
neurogenic tumor that was performed during service.  The 
examiner opined that the caseating granuloma due to the 
histoplasma capsulatum was an incidental and insignificant 
findings and had no role in his present complaints of 
symptomatology.

Based on the VA examiner's findings, although the veteran may 
currently have chronic pulmonary disability, there is no 
evidence that such disability is as a result of his service 
or any incident therein.  The various medical records viewed 
from a longitudinal perspective suggest that whereas the 
veteran may have a history of histoplasmosis, he does not 
currently suffer from histoplasmosis disability.  The service 
medical records do not reflect any pulmonary residuals from 
the thoracotomy, and the Board's reading of the November 2002 
medical opinion is that post-thoracotomy there was no 
resulting pulmonary disability.  A veteran's belief that he 
is entitled to some sort of benefit simply because he had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The Board views the VA examiner's opinion as being to the 
effect that any current pulmonary disability is not causally 
related to service.  

In short, the preponderance of the evidence is against 
entitlement to service connection for chronic pulmonary 
disability.  It follows that there is not such an approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for pulmonary disability is 
not warranted.  The appeal is denied.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


